Title: Peter Derieux to Thomas Jefferson, 27 October 1816
From: Derieux, Peter (Justin Pierre Plumard)
To: Jefferson, Thomas


          
            Monsieur
             Richmond ce 27. oct. 1816.
          
          Depuis la Lettre dont vous avés eu la bonté de m’honorer le 31. Juillet, J’en ai recu de mes parents en France, qui me croyent toujours dans L’espoir de la fortune de mr mazzei; J’en ay appris aussi que depuis le retour du Roi, Le neveu du Cte de Jaucourt mon beau pere, avoit eté nommé Ministre de La Marine, et comme ce fut principalement en consideration de mon alliance a cette famille que mr mazzei Se mit plus particulierement en avance de promesses Verbales vis a vis d’elle, je desire Lui envoyer copie de Son Testament afin de prouver a ma famille combien Ses esperances et les
				miennes ont eté frustrées, malgré La fortune qu’il a Laissé, et vous serais infiniment obligé Monsieur Si vous voulliés bien me faire La grace de me l’envoyer pour en tirer copie, et jaurai
				l’honneur
				de vous le remettre par La poste Suivante; ne pouvant Sans indiscretion me permettre d’esperer que vous voudriés bien prendre la peine de transcrire ce Testament dont La teneur peut etre très
				Longue.   Dans Le nombre de parents qui me restent encore; il en est plusieurs qui malgré la Revolution, Jouissent toujours de beaucoup de Biens, et il
				ne
				Seroit pas impossible que ce dernier outrage de La
				fortune à mon egard, ne les interesse de quelque manière en ma faveur.
          Me Derieux toujours aussi Sensible que reconnaissante aux assurances flatteuses de votre Souvenir prend La Liberté de vous presenter Son Respect, et J’ai L’honneur d’être dans Les Sentiments du plus
				respectueux attachement et reconnaissance;
          
            Monsieur
            Votre trés humble et trés obeiss Serviteur
          
          P. Derieux
         
          Editors’ Translation
          
            
              Sir
               Richmond 27 Oct. 1816.
            
            Since receiving the letter you were so kind as to honor me with on 31 July, I have gotten one from my relatives in France, who still believe that I hope to inherit Mr. Mazzei’s fortune. I also learned from it that since the return of the king, the nephew of the comte de Jaucourt, my stepfather, has been appointed minister of the navy. As it was mainly in consideration of my union with this family that Mr. Mazzei pointedly gave advance verbal assurances, I would like to send him a copy of Mr. Mazzei’s will so as to prove to my family how both their hopes and mine have been
			 frustrated,
			 despite the large estate he left. I would be infinitely obliged to you, Sir, if you would do me the favor of sending it to me so that I can make a copy of it. I will have
			 the
			 honor of returning it to you by the next post, as I cannot, without indiscretion, allow myself to hope that you would be so kind as to take the trouble of transcribing this will, the contents of which are, perhaps, very long.   In spite of the Revolution, several of the relations left to me still enjoy great wealth, and this last
			 insult
			 of chance might possibly  interest them in my favor in some way.
            Mrs. Derieux, who is always appreciative and grateful for the flattering assurances of your regard, takes the liberty of sending you her respects, and I have the honor to be, with feelings of the
			 most respectful attachment
			 and gratitude;
            Sir
            
               Your very humble and very obedient servant
            
             P. Derieux
          
        